Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in single paragraph form.  Correction is required.  See MPEP § 608.01(b).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 9-15 of claim 1, the phrase “and the second result being obtained on a basis of at least one electrical characteristic of the blood to which the blood coagulation factor is added so that a concentration of the blood coagulation factor is different from a concentration of the blood coagulation factor in the blood to which the blood coagulation factor is added or the blood coagulation factor is not added” is confusing and indefinite since it is not clear whether this means that the blood sample used to obtain the second result in the blood coagulation system analysis apparatus contains the blood coagulation factor at a different concentration than the blood sample used to obtain the first result, or does not contain any added blood coagulation factor while the blood sample used to obtain the first result does contain some amount or concentration of the blood coagulation factor. It is suggested to change the wording on lines 9-15 of claim 1 to recite a first blood sample which is used to obtain the first result in the blood coagulation system analysis apparatus, wherein the first blood sample contains a concentration of the blood coagulation factor, and a second blood sample which is used to obtain the second result in the blood coagulation system analysis apparatus, wherein the second blood sample contains either a concentration of the blood coagulation factor which is different from the concentration of the blood coagulation factor in the first blood sample or does not contain any blood coagulation factor at all. See this same problem in each of independent claims 9, 10, 11, 12, 13, 14 and 15. 
On lines 3 and 4 of claim 2, the phrase “the electrical characteristic” should be changed to –the at least one electrical characteristic—so as to use the same terminology recited in claim 1. 
On line 1 of claim 10, the phrase “A blood coagulation system analysis system” is indefinite since the word “system” is redundant in this phrase. This phrase should be changed to –A blood coagulation analysis system—. 
Claims 1, 9, 10, 11, 12, 13, 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since while the closest prior art references teach of blood coagulation systems, methods and programs which measure electrical characteristics of a blood sample (see prior art references cited in paragraph no. 9 below), none of these references or the other prior art of record teaches or fairly suggests blood coagulation systems, methods and programs which estimate a characteristic of an inhibitor of a blood coagulation factor or which predict a blood loss of an individual based on a comparison result between a first result regarding a blood coagulation inhibition ability of an inhibitor of a blood coagulation factor and a second result regarding the blood coagulation inhibition ability, wherein the first result is obtained on a basis of at least one electrical characteristic of a first blood sample containing a first concentration of a blood coagulation factor, and wherein the second result is obtained on a basis of at least one electrical characteristic of a second blood sample either containing a second concentration of the blood coagulation factor which is different from the first concentration in the first blood sample or not containing any added blood coagulation factor. 
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Hayashi (US 9,518,997), Hayashi et al (US 10,281,452) and Hayashi et al (US 8,735,163) who all teach of a blood coagulation system, analyzer, method and program for analyzing blood coagulation by obtaining electrical measurements of permittivity on a blood sample as it coagulates over time; Brun et al (US 2017/0030891) who teach of a blood condition analysis device, system, method and program which evaluate two different blood samples containing different concentrations of a drug, such as a blood coagulation inhibitor, by making measurements of electrical characteristics in the blood samples, but the two different blood samples do not contain different concentrations of an added blood coagulation factor; and Rosemberg et al (US 7,021,122) who teach of a device for the determination of blood clotting by measuring electrical characteristics (i.e. resistance or capacitance) of a blood sample. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 16, 2022